DETAILED ACTION
	Examiner has received and accepted the amended claims and remarks filed on 14 March 2022. These amended claims and remarks are the claims and remarks being referred to in the instant Office Action. Examiner acknowledges Claims 2, 3, 11, and 15 have been cancelled.

Response to Arguments
Applicant’s arguments with respect to the Drawings have been fully considered and are persuasive.  The Objection of the Drawings has been withdrawn. 
Applicant’s arguments with respect to the Double Patenting Rejections have been fully considered and are persuasive.  The Double Patenting Rejections have been withdrawn. 
Applicant’s arguments with respect to Claims 21 have been fully considered and are persuasive.  The Objection of Claim 21 has been withdrawn. 
Applicant’s arguments with respect to Claims 1, 4 – 10,  and 12 - 14 have been fully considered and are persuasive.  The previous 112(b) Rejection of Claims 1, 4 – 10, and 12 - 14 has been withdrawn. 
Applicant's arguments regarding the Prior Art Rejection have been fully considered but they are not persuasive. Applicants arguments have been addressed in the 112(b) Rejection below and the updated Prior Art Rejections.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4 – 10,  and 12 - 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1 and 10, the claim recites “the recessed position is positioned along a part of the circumference of the annular sidewall”. It is unclear how an “annular sidewall” can have a “recessed portion…along a part of the circumference” as annular is defined a “of, relating to, or forming a ring” and ring is defined as “a circular line, figure or object”, therefore a “recess[]” along the circumference” would not longer result in a circular form i.e. an annular sidewall. Furthermore, circumference is defined as “the perimeter of a circle”. As such it is unclear how a “recess[]” can be present in a circumference as that would also not result in a circle. As such, the claims are unclear thus rendering the claims indefinite. Examiner interprets the claim language as pertaining to an annular sidewall having a recessed portion extending from the annular sidewall, as seen in Figure 2 where near the mating area of the second portion (150) and annular sidewall is seen where the recessed portion (162) extends from it.
Claims 1 and 10 recites the limitation "the circumference".  There is insufficient antecedent basis for this limitation in the claim. Furthermore, it is unclear if this 
Claims dependent upon a rejected claim are therefore rejected as well.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5 and 13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 5 and 13 both depend upon non-existent Claim 0, thus failing to further limit the subject matter of the claim upon which they depend.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. For examination purposes, Claim 5 has been interpreted as being dependent upon Claim 4 and Claim 13 has been interpreted as being dependent upon Claim 12, based on the previously filed claim set.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 and 7 - 9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Eastoe et al (US 20180340392).
Regarding Claim 1, as best understood, Eastoe discloses a filter element sensor module (“where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation” See MPEP 2111.02.II), in at least Figures 1 and 3, the module comprising:
a housing (100, 200) (Figure 1), the housing having a first portion (200) and a second portion (100) (Figure 1), the first portion having an annular sidewall (sidewalls are annular as seen in Figure 3) and being provided with a sensor port interface (210) at a first end (end interfacing with 220) and being open at a second end (end opposite 220 and having 165) (Figure 1), the second portion being open at a first end (end of 100 having 165) and being closed at a second end (end opposite end of 100 having 165) (Figure 1), an annular sidewall of the second portion having a recessed portion (100 forms an annular sidewall recess where 100 reduces in size to meet 200) (Figure 1), wherein a perimeter of the first end of the second portion (100 at 165) corresponds in shape with a perimeter of the second end of the first portion (200 at 165) so as to form an internal cavity (105, 221) in a mated state (Figure 1); 

processing circuitry being configured to receive signals from the sensor assembly [0072, 0073]; 
a communication module (electronic card for transmitting sensor readings) being operatively connected to the processing circuitry [0072, 0073], the communication module being configured to transmit one or more sensed parameters from the sensor assembly [0072, 0073]; 
a sealing member (165) being configured to seal between the first portion of the housing and the second portion of the housing in the mated state [0070] (Figure 1), and
wherein the recessed portion is positioned along a part of the circumference of the annular sidewall of the second portion and a predetermined distance from the first end of the second portion (see recess in 100 beginning at a distance above 165 as seen in Figure 1).
Regarding Claim 7, as best understood, Eastoe discloses an ambient port (port through which 220 passes) through the annular sidewall of the first portion of the housing (bottom sidewall of 221) (Figure 1).
Regarding Claim 8, as best understood, Eastoe discloses the recessed portion of the second portion of the housing is provided as a flat surface (Merriam-Webster defines “flat” as having a relatively smooth or even surface which illustrates in Figure 1 i.e. there are no hills/valleys/roughness shown on the recessed portion). 
Regarding Claim 9, as best understood, Eastoe discloses an external power connection interface provided through the annular sidewall of the second portion of the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eastoe et al (US 2018/0340392).
Regarding Claim 4, as best understood, Eastoe discloses the processing circuitry is provided on a circuit card [0073], wherein the circuit card extends along a central portion of the internal cavity from within the first portion of the housing and into the second portion of the housing (electrical components may be provided with volumes 221, 105) [0072].
Eastoe fails to expressly disclose the circuit card extends along a majority of the central portion of the internal cavity.
It is well known in the art circuit cards come in a variety of sizes. Furthermore, the size of the circuit card itself is dependent upon the number and size of components installed thereon. Providing a larger circuit card allows for easier assembly and repair as components are more easily accessible. There also exist minimal spacing between 
As such, it would have been obvious to one of ordinary skill in the art to utilize a circuit card of an appropriate size for the components required for sensing, processing, and transmitting, including a circuit card that extends along a majority of the central portion of the internal cavity for the benefit easier assembly and repair by allowing components to be more easily accessible so that they may be soldered or desoldered, and to provide minimal spacing between components to prevent electric breakdown, reduce parasitic capacitance, and simplify PCB assembly.

Claims 10 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haldorsen et al. (US 2016/0370245), in further view of Eastoe et al. (US 20180340392), in further view of Patel (US 2017/0048709).
Regarding Claim 10, as best understood, Haldorsen discloses a filter element sensor system, in at least Figure 1, the system comprising: a filter element (instead of valve 51, the pressure measurement can occur across a filter) [0041, 0049] being provided within an element housing (50) (Figure 1); 
at least one port (ports providing access to 50 for 52, 53) being provided adjacent the element housing (Figure 1). Haldorsen also teaches sensors connected to the ports transmit the state of the filter element (pressure drop/differential pressure) as detected by the sensor assembly [0041, 0049]
Haldorsen fails to disclose at least one or more of sensor modules, a remote server, or a user interface. 

a sensor module housing (100, 200) (Figure 1), the sensor module housing having a first portion (200) and a second portion (100) (Figure 1), the first portion having an annular sidewall (sidewalls are annular as seen in Figure 3) and being provided with a sensor port interface (210) at a first end (end interfacing with 220) and being open at a second end (end opposite 220 and having 165) (Figure 1), the second portion being open at a first end (end of 100 having 165) and being closed at a second end (end opposite end of 100 having 165) (Figure 1), an annular sidewall of the second portion having a recessed portion (100 forms an annular sidewall recess where 100 reduces in size to meet 200) (Figure 1), wherein a perimeter of the first end of the second portion (100 at 165) corresponds in shape with a perimeter of the second end of the first portion (200 at 165) so as to form an internal cavity (105, 221) in a mated state (Figure 1), wherein the sensor port interface is configured to attach to at least one port (210 attaches to the port through which 220 passes, Figure 1);
 a sensor assembly (220) being provided adjacent the sensor port interface being provided within the sensor module housing (Figure 1); 
processing circuitry being configured to receive signals from the sensor assembly [0072, 0073]; 
a sealing member (165) being configured to seal between the first portion of the housing and the second portion of the housing in the mated state [0070] (Figure 1), 
a communication module (electronic card for transmitting sensor readings) being operatively connected to the processing circuitry [0072, 0073], the communication 
wherein the recessed portion is positioned along a part of the circumference of the annular sidewall of the second portion and a predetermined distance from the first end of the second portion (see recess in 100 beginning at a distance above 165 as seen in Figure 1).
It would have been obvious to of ordinary skill in the art before the effective filing date of the applicant’s invention to modify Haldorsen by substituting the differential pressure sensor with a plurality/two of Eastoe’s sensor modules connected via Haldorsen’s ports, the results of the substitution providing the predictable result of measuring pressure upstream and downstream Haldorsen’s filter for the benefit of installing Haldorsen’s apparatus at large water depths and providing redundancy of the sensors, as taught by Eastoe [0036, 0051]
Nevertheless, the combination fails to disclose a remote server, or a user interface.
Patel teaches a remote server (108) [0028] having processing circuitry being configured to receive, store, and analyze the one or more sensed parameters (filter-induced pressure drop) [0015, 0016, 0028]; a user interface configured to provide filter status information based on the sensed parameters to a user [0016, 0034, 0037].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the combination to include a remote server having processing circuitry being configured to receive, store, and analyze the one or more sensed parameters and a user interface configured to provide filter status 
Regarding Claim 14, as best understood, Eastoe teaches the one or more sensor modules further comprises an external power connection interface provided through the annular sidewall of the second portion of the sensor module housing (111, 121, 131, 161; 112, 122, 132, 162) [0058, 0059, 0060], the external power connection configured to allow power connection to the processing circuitry and sensor module [0066 – 0068].
The combination would have been obvious for the same reasons as discussed above regarding Claim 10.

Allowable Subject Matter
None of the prior art of record appears to read on the invention as understood by the Examiner and the subject matter of Claims 5, 6, and 12 – 13 appear to be allowable if the rejections under 35 U.S.C. 112 can be overcome.  However upon applicant' s amendment to overcome the rejections and objections raised by the Examiner and upon the Examiner' s better understanding of the invention a comparison of the prior art to the claims will again be made.
Note that the indication of allowable subject matter is based upon the features which are presently found in the claims or interpreted as being in the claims.  In overcoming the above rejection, should applicants choose to delete features, this indication of allowable subject matter may no longer apply. Deleting features which are 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MERCADO whose telephone number is (571)270-7094. The examiner can normally be reached Monday - Thursday 9am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER A. MERCADO
Primary Examiner
Art Unit 2856



/ALEXANDER A MERCADO/           Primary Examiner, Art Unit 2856